Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 3,298 Domini Social Equity Fund - Class A Shares $ 43 Domini Social Equity Fund - Institutional Shares $ 1,561 Domini Social Equity Fund - Class R Shares $ 989 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.1440 Domini Social Equity Fund - Class A Shares $ 0.2262 Domini Social Equity Fund - Institutional Shares $ 0.2565 Domini Social Equity Fund - Class R Shares $ 0.2487 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 21,610 Domini Social Equity Fund - Class A Shares 199 Domini Social Equity Fund - Institutional Shares 6,332 Domini Social Equity Fund - Class R Shares 3,531 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $26.00 Domini Social Equity Fund - Class A Shares $8.51 Domini Social Equity Fund - Institutional Shares $16.26 Domini Social Equity Fund - Class R Shares $7.91
